DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
 
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
No limitation is  being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The term ‘ceramic’ is understood to have its plain meaning, such as that found in Hawley (page 183 of The Condensed Chemical Dictionary).  Most notably oxide-based glasses are encompassed by the word ‘ceramic’. 

The language “provided that’ (claim 1, lines 6 and 8) is interpreted as essentially the same as “and”.  This is because interpreting the language as setting forth a proviso would be unreasonable because it would be redundant.  A boron content above 20% is also more than 3.5%.  Furthermore applicant point to support at cancelled claim 16 which set forth the content is less than 20%.  The MPEP at 2111.04(II) includes Office policy on interpretation of contingent limitations. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s 1, 4-10, 14, 15, and 17-22  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support for lines 7-9 of claim 1 that the cullet has a ceramics content of more than 0.03 wt.% and less than 1 wt.%.  It is argued that there is support for the claim amendments in the Abstract, and paragraphs 0005, 0012, 0015, and 0057.  Examiner disagrees.  Rather [0015] teaches the ceramics concentration of the cullet is “higher than 2% by weight”.  Whereas [0015] refers to a concentration less than 1%, such is a concentration in the “final raw material composition” not a cullet concentration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-10, 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260, and Smith 2976161.

1. (Currently amended) A process for melting glass comprising: 
melting glass cullet in a submerged combustion melter comprising at least one submerged burner in the presence of oxygen to form a melt comprising a final raw material mix;


	See Maugendre col. 2, lines 39-56, col. 3, lines 44-54, and col. 6, lines 46-54.  Module B of Maugendre is the submerged combustion melter.  The melting of the cullet is understood to occur solely in module B because there is no indication that it melts anywhere else and because col. 3, lines 44-49 indicates the melting that occurs in module B would pose a risk of deteriorating other melters/modules.



 wherein the glass cullet comprises a boron oxide content of more the 3.5 wt%, provided that the boron oxide content is less than 20 wt.%, a ceramics content of more than 0.03 wt.%, provided that the ceramics content is less than  1 wt.%, and optionally more than 1.2 wt.% organics. 


Maugendre does not teach using cullet comprising boron oxide. However Maugendre does disclose (col. 9, lines 45-60) and also discloses the possibility of using “a very different cullet” (col. 10, lines 1-5).  Maugendre also discloses the glass can be used for making bottles (col. 1, line 14 and col. 6, line 54).  Kunert discloses (col. 1, lines 14-32) that it is known to make bottles using borosilicate glasses for the advantages of high thermal shock resistance and good chemical resistance.   Such borosilicate glass has about 13-14% boron oxide (col. 2, lines 7-15).  It would have been obvious to provide ingredients to the Maugendre process in such amounts such that the final composition is that disclosed by Kunert so as make bottles with high thermal shock resistance and good chemical obvious raw material economy (col. 1, lines 26-27)  It would have been obvious to use cullet that is 13-14 % boron oxide because that is the desired final composition of the Kunert glass.  See Smith col. 4, lines 29-54 which discloses melting 100% borosilicate cullet. 
 As to the ceramics content: Kunert teaches (col. 2, lines  50-62) oxides that have contents ranges that overlap with the 0.3-1% amount being claimed.  It would have been obvious have a ceramics content in the cullet within the range of 0.3-1%, for example 0.4% MgO as an impurity.  Or 0.1-1% As2O3 as a conventional fining agent so as to improve the fining of the glass melt. 






Claim 4:  It would have been obvious to have no organics (other than the cullet itself) because none is necessary.  Col. 6, lines 52-53 of Maugendre indicate contamination of the cullet is optional.

Claims 5 and 19: Maugendre does not use to term “turbulent melt state” but does disclose (col. 1, line 60-64) strong convective stirring movements which result in rapid melting and a lower density melt (col. 2, lines 3-6).  It would have been obvious to perform routine experimentation to determine the optimal burner conditions for strong stirring movements so as have maximum melting speed.  The lower density corresponds to a larger volume.   It is unclear how Applicant’s invention could have any melt  volume if there is no submerged burner.  The MPEP at 2111.04 indicates ‘wherein’ clauses can be used to denote suggestions (optional features).  The ‘wherein’ clause can be considered to be a suggestion because there is no requirement for having a glass melt at a lower level. 
Claim 6: any foam would be considered part of the melt or at least below the uppermost melt level.  Applicant’s disclosure refers to using a laser to detect the melt level; one would understand that this level would be the upper level of the foam. 
Claim  8 is met because all heat is recovered in accordance with the second law of thermodynamics.

 	Claim 10 is clearly met because melt can be withdrawn only continuously 

or batchwise.  There is no other option.

Claims 14-15: see col. 1, lines 10-15 of Maugendre. 
Claim 17: It would have been obvious to use cullet that is 13-14 % boron oxide because that is the desired final composition.  See Smith col. 4, lines 29-54 which discloses melting 100% borosilicate cullet. 
Claim 18: col. 2, lines 63-66 of Kunert states the working temperature is about 1220 C.  It would have been obvious to remove the melt at a temperature of 1220 C because it is a suitable temperature for working the glass to its final form.  It would have been obvious to perform routine experimentation to determine the optimal temperatures to avoid extra costs for extra unnecessary heating and to ensure it can be formed into the desired final product.
Claim 22: See Smith col. 1, lines 15-22.  It would have been obvious to recycle any waste/defective glass from the process so as to reduce raw material costs.  Any glass made could be considered cullet. 

Claims 7 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161 as applied to claim 1 above, and further in view of Aube 5338329.

Claim 21: is met because all heat is recovered in accordance with the second law of thermodynamics.

Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Maugendre 7428827 in view of Kunert 6667260 and Smith 2976161 as applied to claim 1 and further in view of Jeanvoine 7565819.
Claim 20: Maugendre discloses using the invention of WO 99/37591 at col. 2, lines 53-56. Examiner takes Official Notice that Jeanvoine is an English-language equivalent of WO 99/37591.  Figure 1 of Jeanvoine depicts a  furnace with at least 8 burners.  It would have been obvious to have 6 or more burners in the Maugendre melter to have a multiplied effect.  

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.

 It is also argued that Maugendre does not teach melting glass cullet in a submerged combustion melter.   Examiner disagrees because one would understand that the cullet fed to melting module B would undergo melting in module B which uses submerged combustion.  As explained above: The melting of the cullet is understood to occur solely in module B because there is no indication that it melts anywhere else and because col. 3, lines 44-49 indicates the melting that occurs in module B would pose a risk of deteriorating other melters/modules.  Examiner sees no explanation as to how one might consider that cullet could be fed to module B without melting.
It is further argued that the Maugendre cullet does not have boron.  This is not persuasive because it would have been obvious to make/use cullet that comprises boron oxide as claimed. 
It is also urged that the combination of references do not provide the current method because further modification would be required.  This is not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Afsari is cited for disclosing an apparatus for separating borosilicate cullet from other cullet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741